UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 4, 2013 MAGNEGAS CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51883 26-0250418 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 150 Rainville Road Tarpon Springs, FL 34689 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (727) 934-3448 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD. On December 3, 2013, MagneGas Corporation, a Delaware corporation (the “Company”) posted a PowerPoint Presentation to its website, www.magnegas.com, entitled "Revolutionary Liquid Waste to Energy Technology”.The Company will use the presentation for various conferences and investor presentations.A copy of the presentation is furnished herewith as Exhibit 99.1. On December 4, 2013, the Company issued a press release entitled "MagneGas Releases New Investor Presentation". The press release discloses the posting of the new PowerPoint Presentation and its focus on the Company’s recent developments. A copy of the press release is furnished herewith as Exhibit 99.2. The information in this Item 7.01 of this Form 8-K is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. The information in this Item 7.01 of this Form 8-K also shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates it by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Company information – “Revolutionary Liquid Waste to Energy Technology” (furnished herewith). MagneGas Releases New Investor Presentation dated December 4, 2013 (furnished herewith). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGNEGAS CORPORATION Date:December4, 2013 By: /s/ Ermanno Santilli Ermanno Santilli Chief Executive Officer 3
